IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MISSOURI
WESTERN DIVISION
(Write the District and Division, if any, of the
court in which the complaint is filed.)

ORL

ty

 

 

 

(Write the full name of each plaintiff who is filing
this complaint. If the names of all the plaintiffs
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names.)

Chan: : |
C Sec Daolimenks Va tose.

(Write the full name of each defendant who is
being sued. If the names of all the defendants
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names. Do not include
addresses here.)

 

 

 

Complaint for Violation of Civil
Rights
(Prisoner Complaint)

Case No.

 

(to be filled in by the Clerk’s Office)

REQUEST FOR TRIAL BY JURY

Plaintiff requests trial by jury. Ka fy No

2

Case 6:20-cv-03220-MDH Document1 Filed 07/14/20 Page 1 of 28
L

The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint, Attach
additional pages if needed.

Name Corecess ». Lows YSad,

All other names by which you have been known:

 

 

 

ID Number Ja an “
Current Institution Chie a
Address 1Oc 1 Nt Peni le. Ne

 

SPO
B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the
defendant is an individual, a government agency, an organization, or a corporation.

Make sure that the defendant(s) listed below are identical to those contained in the above
caption.

For an individual defendant, include the person’s job or title (if known) and check whether
you are bringing this complaint against them in their individual capacity or official capacity,
or both.

Attach additional pages if needed.

Defendant No. 1

Name Cis of Spowafield, 0.

Job or Title

(if known)
Shield Number
Employer
Address

AH avd capacity [A official capacity

3

 

 

 

 

 

Case 6:20-cv-03220-MDH Document1 Filed 07/14/20 Page 2 of 28
Il.

Defendant No. 2

 

 

 

 

 

 

 

 

 

 

 

 

Name
Job or Title
(if known)
Shield Number
Employer C i
Address BUC
Spang hel ‘Did. LeS009) Baca)
Individual capacity 1 ontica capacity

Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights,
privileges, or immunities secured by the Constitution and [federal laws].” Under Bivens v. Six
Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue
federal officials for the violation of certain constitutional rights.

A. Are you bringing suit against (check all that apply):

CX retort officials (a Bivens claim)

CA state or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” 42 U.S.C. § 1983.
Plaintiffs suing under Bivens may only recover for the violation of certain
constitutional rights.

What federal constitutional or statutory right(s) do you claim is/are being violated by
state or local officials?

Coaill Omendment fe wleeatl\ Amendment

 

 

4

Case 6:20-cv-03220-MDH Document1 Filed 07/14/20 Page 3 of 28
 

 

Ba-\ [Mardwiduial Capacidy PAB Eficaa\ Copal
AME Solan Loilvams

Soo othe [Ciel of Police

Shield Nunes |=

Employer. Spawned lA Yolice, epaelinein:
AcNores (331 Cash Chetul Bxpwul Soourfarld, Mo Lap
Mame [icllaed B Leshe

Solo TIME Task Sorc of heen /DEA

} 7

 

 

 

 

 

 

 

E Lhe?

ft»
r#

 

Cmpkyee Cleon Comb Yolice Depackment.
Acdeess WOW.Eln st 10 bee Mo tos At

 

 

 

 

 

Nome A. azo.
Wd o2THHE Sp eunedie!
Snel urls.

E mole AEA

 

 

Alors I 234 oni Pail le “Space, 045020

Name ®. Helmers

 

 
 
  
 

 

\W0 02 THE Epona hel
hich Hakan

 

 

 

 

 

reiplope.
4-2

Alindvvidecal

 

 

Name

 

Col dnokt Stet

 

Js o Whe

I nkemine\ A&favos

 

q

Stell None

ES

 

Employed

Seawcrtyeld, Mo. Vice Neorolment —

 

PW eress

431 E. Chatnul LLP Sotin fel, Mb (x93

 

Name

Col, Dowd Venus

 

Shield Numb.

 

 

Cm ol Oly

Som nGhlA Me Rohice Depaekmenn

 

NAdeess

2a E ¢tednul tou S

 

 

Name

 

 

Ado c2 Tile

 

 

Otteld Nuriae-————

 

 

rn Cyddentxon

 

€ Speunfield, Mo. 5 Police Of cee,

 

 

 

 

 

 

 
 

 

C3 [ATadwiunl Cane, bo D
Name NV Tiveman
Wo 62 THE penal eld Mo, Voliec OCeey.
Lm@layed Sodunguel ld Wie. Yehice befeaiesnt
Name
Ado pe THE Spee field We. Police OPtc Ee.
Sbeld Numiee!
Enpiage SODchie lA, Mo. Wice Vefaehanans
Mees BASIC, Cleshault Nast Spline Pre ld, MOUZeO
Name Solon Qoe

\w 02 THE Spesagtield, Mo Walice OKKeEe
2\eld unig ———

Employee. SRPLNGHE \d ANG. Suck Deaekemnt

AHeres,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 6:20-cv-03220-MDH Document1 Filed 07/14/20 Page 6 of 28
Il.

Prisoner Status

Indicate-whether you are a prisoner or other confined person as follows (check ail that apply):

 

Pretrial detainee

Civilly committed detainee

Immigration detainee

Convicted and sentenced state prisoner
Convicted and sentenced federal prisoner

Other (explain)

 

HID

Statement of Claim

Write a short and plain statement of FACTS that support your claim. Do not make legal
arguments. You must include the following information:

© What happened to you?

* What injuries did you suffer?

* Who was involved in what happened to you?

* How were the defendants involved in what happened to you?
» Where did the events you have described take place?

* When did the events you have described take place?

If more than one claim is asserted, number each claim and write a short and plain statement of
each claim in a separate paragraph. Attach additional pages if needed.

Plaat’ if Asset, Mat Mas. Def BANS \owt& cack, Clea,
\ wc Porsvank To Tle 42 0.5.¢. $1A¥3 Under -
Color of Stele Lauds vielebisns end Quix - Sate To
Tle 77 DSC. $ (331, A ecunsks Persand ockann vacler

Color ok Kederel baud oe witlerens of Terk
Chencly askebli sheck Cour Yin A nin dent Racha (Goe Attache

3

Case 6:20-cv-03220-MDH Document1 Filed 07/14/20 Page 7 of 28
95,N.B-|

No too Teno Crews &X(eSSive  Onck Deck Qoreg,
when We did mot Pose an nmediake:-Aneeet

of Series la siccl Leer yes +e SN eed.

es Cost asserts Mare t AA Cs oy of

Oring Cld Mae Nrv.ue¢ On ne cl 3 of “eo (ce
Kin Plekides cA ech lined Gooey
O\ wmordmenrt ciety | be ctse of Manic Defecrencied
\n ne Aieny > “Virdkane Gnd SuDaCMiade 2cuck, (3.>
MO the stlot Qearnnd ear tet Ms) Sponatald
Dolce OW es vader — Cale of sale. \ews Y
Qucsuonk Ve “Witt, ut 9.8. ©. 1A¥3, Vloreouer ,
Peak: t oASD rated mols. we ViDlakioas of Maw
Cc Ay policies Zee ted sme Deke ach CaS Me et kiens wala
cloals cesltad = A Y2oe sdeben ot DV\onks by
conshubiana| \_ eat Mp be Coe of on va lass bul
Sec-clh ond oe AS whee — ose—ot— Cece, \acid ent, Yack
esc chebed de an secs Cure se acd vaiest fed
Vasecine cnt Beciny Y of run, The Fewckiced
ond gates coe ed oy VMne Ck, of Hevea Ad,

Wea OA ve cack Chul SC Vola SS Kur
weopnsitlit ond Velo lik To oouide “Veeck acd
Roc tocs ama. astrukers ae provide Se ve Acke
Vicearan in Vane OSe of WILE G oO Tas Gnd Mellnecls
a ostedures “Vo coc coe Slo dee e\ QeNen.
Bell V Konsas Cr Soli. Deg, 636 L3A My,

Bacec Zon) CFackwel Di guts. as Aw whether

ase Ser CV- 03256 MIDE FORTEC chilled Q7/14 20. PRAY EASS win nz.

 
0.45.W. b=)
Orca cs Dicer bion WADED wrvoke. aol Aw Debora MEAS
YWhagtlauc Mae. Veuve ok C rUk WOON aeessue) ~

Ving Ci its of Decies Le elA Aas Reis Cres cand
greaduced Yack ‘ace? adeninshered lay Wee Merge
Gack Chel ok (CAttes ber oKiuss Vo Pikes AY?
se of — Gog oysdals ned Paice Mie Basia?

Ve, GaAs ot no De Mock tread ~S ‘Le OSE,
only Yaak ew pda stl 1S pena nc 202 Seu Ae
auser\ Sha lars Cul obypcturts De athe
emdloye2s WIAs cut ain Vane Qosake dA of observ: ™)
drat VN Vee lieu, Aw pe an RY ASS WE amMmavat
of ore eh. win Wedel are Char, o¢k wiita Mae
Kesornrsi ls, Vite ot \ ‘eke, mM Aggeege he ath ron \o
cor ber\ gut la’ an douse AC Dodlrodky Syne
The Defendants va dks case Whee Mae

C4, of Reich, eld Ae Nn ond Chwiek of
Dolie i, in ay Crow VE swur Ol we Cnck
Speiny field Ro lice. Deo cent ce ol ce Sponhs ‘dole
cunck \oldbe uN A Sack CAN \adiee ck Veron wsaicla
ei. che peokurbs cbs Maes off ers Cn Wa OSE

of ox Zessive unc dead Caccs. Ac cash citizens
Oe Ve Onted NA ‘Aes, Per C Co\nwe
OAL ES Marck. As fian Mae \Whe Stan L maaten

Cw Soik Cun War? Avsas QU? no uo

be Donenck WS claims +3 ad, Dekeheaks

se € 6:20-cv-03220-MDH Document 1 nica 07/14/20 Page 9 of 28
A oncdk Jane Noes.
PGSAN.C-3

_ cio Time 28 use 7 al

A THE Covet WAS SorisPictiend “‘Porsaok

 

Plank olds asses ds Wack De lencdanb
Richard B Leslie ulac ih Correarly fl Detect ve
Wl, Whe Clrastan Cook , Masset Shenk
Of ee and as\a ned ad & Tose. Ve cte. Oi cer sa WA,
Mae Dated oes Dasa Crore ment Admini Sheabian,
We Clock |e under Roa Color of Ledere\ lad
ter sel Zh ion of Plank fa Chnerly erralo\. sh eA
Tela A aren mete Crh Les \ne, Loe. Coe an
apcoshive, ond dsadlu a AUN PVenr avid
nok pass. Cun venonedicbe Xreeok ol Secww>S

eens _ Mrs ® An. So ee Cart TREORNN 2S

A Chau de of eck on Lay wold CAcuis ton Ss ou caer

Le dara’ oices Va Var adil Ay &\ oxdt oficra |
Capac thes Coe violeb aS of Mer Corl. a ment ,
(Bivens Vo SK VUalerawn Aaends of Yedurc\
Ruceav of Naccolics, oz QS. SSE, WS. CE 1444
24 L.ep 2L Lis Oar.

OG. “TROFFE IC. SteP

 

 

Mankif meth araved K\Web Wer Delead ants
QA Spacaiecta Shes? Vasque ce > C cee j .

). Nar Gar and Senne Reld Police. Ours.
v, Dehabbrwu j = ol enter ‘) &. Welmnecs) and
N Trem tn Ca 8 Mae MV tun ackers cack AG
FARE: 20-94 03220, MDE. Document Filed O7MARG Pade 4Q of 2%: o\ ed
08.1V.d-4

Plawkills Clewely askolelshhed Toon Awneaclmete
man Vo \oe er of pre’ an \Waned Veatic
We Win. Check ascalea ZA mes a LEGALS THE
on esdly Veree 7 Nasan Dased 29a. Can OWN Caconc}h
Sos Pician or honlh. Unded St Les V. Sskoled |
440 OS. AT, OAS. Ch. ISL, 104 Ed 20.1 C489),
A\\ Youn A pendent CK cian lone wrige

UZ 0.8.C. 5 \ASS A\Laing Wau‘ | Vaud enbrecenn’
olcee Wes od cdrodle cia, wa Mar cose of

an. ccees& ; LAVAS gabe a, Stoo Lec one Seize. ,
Cun. Qrogec ln mama et? vader Vas Seo MA

ee eee Odyyec Pat. ACS” Sk anckercd
Cralann VV Conner , KAS 0.3: 3G > SAA_ ANOAS

Ch eS, PY LC. Et 20 443 Ciaead, Rocsonalbe ws

\S “yest Ged Van AA gar sgective of OO ceasonable
Oe OA Vee Scene, contr Man will 20/20
visien of Viva 1a\nk . kewever, \noet Vieakifts
Clown Cankercs on vine eue A ceasaninlh,. coir On
Vee Sane wood lane. believed Mock Mani
pores ON anes ot VAceek ho olGeedS . Vee,
Video aad Fecks of Vas cose clearly ond cnsistly
aenmonstberabe Wack Maw of cers gosh Should ~
Mok nave Ved Skeessive ond deadly Ree,

bec cwse rare Sunoly Was No gcclocts Ce aR

‘Ve oe \iense Vi\cal Le gave. oN Sy Conk ond
immacdiate Mraceck of Deen ov SeAous Qroysice\
Oey ae mitt, Rect nen, he uaksf me nat
aa A CON ewe. CUAt ee DS BIS wn WS Cavern
0.05.5

Ries Clam, The Foeky Hub Plea Lill Can
Tesh onder he prety of gecseey 6 Ae
Plank Noah CLarrgle tala Gylbeduegd’) - Stuanian
acd Vo ware ol Plank L304 Re Wad Benn XNA
Boro mnolsi le > 4d Yon ng wralveres hey cwvck Sods stalls
loo eben —cnck Dike mglad Mordor chine. Wow ewer,
Mia Aled oe Cocks , otsde of Plarkils exces sive
Cn Corte” aT One \corkech on. We Aiteaed
Yole olde tat SR s\ ae pred Caen Dek. nde
De Laghwwue Viel Beste attabea wi, Vee
Uarred Sites Desu Ea C. Ce see dsaimigereat VON,
(Dead and Car oak Dawid, Aptogpoo Gene Mae
Seas hele Yaw Qyctank Att cA Sm oe
neanicad of Ae Ackoah ides Rook eng of nw
Curne sk wo che wel iy demonsth crak 2 ya ak AG
De berderks oeloalaly. Cues SE Bucks aS me Mor
CAassre. Cf. St. of ND cesooasibi\. » CAS SQN CDA
Me oO Ricers WX redo Coreg, che KS Coane ccdund
Mee weber 1 Moecouer, thie. SS Surat videos
Sonn MAL etka ccee st ok anki Maree Qoint
LA uid archoce at Del evdests Chandu
hate a a del log Tees han

Out® & S was ee ( wiades of
Vee velicke Com Juiely Sulbdved, Dotng VAne

Drscav Qentse? Ae Ay fe Ww A enkev Bo LA
Video of Use acre. te Os etn. \e. Aen Che eee
ask, lnte sl, 6 vio” Cashi ve. Cack \A C¢ A Wr»

Case 6:20-cv-03220-MDH Document 1 Filed orn A 12 of
Randerson V. Wlonsen. Us v.30 No), é 5 ( Ge C.- Looe
0.0.5 N+ -le |
Coolie. OS. of C20 9 bar “ED ON Suladued
Grceyken., Uday ke Syne eee > Forttaceoncce. 5
me. utno Awes \be ocd oe al nee of
\ eka Oe WN trans Dok vont tae Auk
Lan dosed was Yas ome Noy tens Vun “y po Ack> =
oer’ Ane ose. of Rx Ce.s\ ove, oe, Set
N\ ertla So, Zo79 WA aes cle ele. esdhabl: Shel
Wack am oCiue wre Seals by vabez vent to
Qeertinl Abe  onconShi du kione) Ose Of ekee <si se
moh ven nok \mone olGrr WA, \p0. \neh \. ols.
Ge Veas of A Bac Wa Amen donteh A
Wan oer ciccucks who Ware AAdeesseck Wars
sue Wave Alw cecvanizacd Colvee Las | tree
os DY \esis Foe \iab: Wy vicley FY Seurdl. Danendonsrt
Clem shes, verter Ws. Tohkalt ‘eu, ol Vou
Circomsk eaces he orcs Leclead Qrolealoke Claas SR
To Oren SAw 2 ‘Aereki gees wolackge lo eee Na
Teale. Sushedion acewcad aad WUreb Abe
Wee Cie sive woes Suoagiey bre geeky > Se cecl\n
Viakils sielvcle  \oused on non iney Wont Yin
A Onaach't. AL ac pack Aodinn Aa. couse of
en Shee Aid PlaakiSl Congzne Se cane
Ud cure ant ess Shot he oF N\ne_ uernicke, oh
Vane esidence woth be. Suppressed us Maw
Cass of Ourn Meal meetic thee, doleabion ,
RX e Wwe Ganck Anadio Gecea. Chelan end eee

CaSe 6:20-dv-03220-MDH Document.1__Filed_07/14/20 Page 13 of 28
D.G5.1NG=1

C. QoAired WM VIN

The Delenderts Aamed in Planh ills
CommMlcank Ore nok enklded Vo qualils eA
san on oak pee weve Miu, Clearly tial ek od
Plankitl s? eshal\ished Skabodecy and const bhenal
cabk, Harlsd V. Ete oceld UST_US. Ko , HE,
lon S. C4. 2720 73 Uica 2 2% ((48). The

Thable issue dhat will be lelrre A yucy \s Waek

ave Creel Lonwien sy AS pee-Cluded \oe¢ Carws2, -
OSA ot fee eee LIAD olbyecki veh VUnctasonabl..

xk A Keee cont Cancls sen, Mick Delendaks

ON AG mink \oets eR Camel Avuc Lats a oh wh worl \e 2
Ned : . —
MA ok Mw LY Ce oS Und deddl A ae are Ax. x Dey

Dwdass rea tevrielL wore Mie Car were sk CAN CRON

How ever aA Cokes of WM Side oX Me
Avene sk Qoinks CA segs cal Close R Wu! ot Ne
soit Serarnd  decisien OF cer of Wa
Dalerdents Gearian Tactrnr Mle. Qsike we
Cartraas win Ved Wider Keohane, om Pleadli&
Ve vrb Aine ok Virtek nuk om Wael srr (C2 2O
dn A We? Ad over Arr Lyon Cred Aadlelic
To 4Mle be Wis Wathen ond Sither when

ro ae ). Harper oven \on \nind Deludeb<

Velncke Girt Torna Orn \S aed &nrer oe
Viqhe's {\na or cers ey Soe uw nina cadre TEE Sn
Can We an | P\ eran ON ne averS Side cack
creck ad Vien Ly s\n ow us VAceak « el ot AE
Case 6:20-cv-03220-MDH Doc te Filed Otek Page £4 of 48
iMedia (ex Cdwrp AOt On Stuc lou end 4
p.GS.iVh-8

ond arms ok Me dnvr Side of Xe
Welnicle Window . AY wer of Cad Clank
Wed A bewl ot cocech “wn Wy rank Wok
wel AS Clear, 0.09 een a wo Video
Gotage. AS Sen ads oar vested Plank
bs Shed Wis \nveads lhe aA cy Cann gliad be Mas
oicer§ Aine chions ~ Common  Siase aur ches Mack
VE Plankcll res aes and bortd ot Ww
window be Comp \erely Sulbduch The video
will — Siler Seo KK Mare oan no
Sek Solon tb Aecision Wit  noediod Xe ee, Mode
on Mee Seok , MOC AS Varner ony BAe nce
a by denne Stet Mo ON offs ae ed
cuok ned a ower | Wags Mon <Mactakeniny
Post ure WoaS ct apoch nose Tov Dadandccs .
The doves side coor vs065 ~Snekehacdk Og
and CC. Goldenber maliciously and Sadkishcall
St unn 2h Ounck ales Rl amk: Wn, \ne coed
Cann? Lk SWbdued » len Cicer —T Nzalnchbarv
ark SAS Relmecs Sowenehy oulied Plank fl
ok of Hig VYelucke and SVamek him Yo we
pyound ank SheAred \o.-4 P\ anf, OC cael
Kiam uselicy AS A Ce Mme oe Dockeine ret
ewleck § rovernmnrt  o€igals no a Suck tev
Os caetien ackten Talitn lo. Marna ian Vag Course
of Mar oFicial duties William Ve Shaan 20%
Casciocho-cv.bd2 50-rok Sorument LoReDdyaaoarhgess ofeba ak
s

0.4,%,N-4-4
Naw Une Pin of qualified inamuniby IS Kee
cbyechive Cruassncbl wss of Mane © Ser ocdrens’y
obyective cCectoneleness 1S Alse aol: ad tn
Aino \y zing Mie merits of Soudta Pvrnen dinend
RL CESS (yee Cage Clorms j) Nekson ssi, Cavcks of
Wahk \e2_ €. 3d Cobserving nek Ks “Shendord
Yee debermining opaliFiea\ newt ‘aca can
Ts “Ye Shand eer Ae cv ding Se ol
Verte, woods  2¥casswe enc Wat ot sal ve
Considirsbion of Asyethue cecsonable nesd> hos,
Under hee Waka life of CaCCU MST onceS, Wok
Conclude Wack She ~Defeheats ackions were
ob neh) UA censor alle wosS CAnck Chea write 2
Planks Cyt \> loo Ener. Frond exeossvoe Canc
Dead a ere. Plain k KE \nes checluy and Concaeks
errallished A Vaeble case ay ons Deludearks
Noaned Aq us Cul ap hion ,

DD, SummAagey JOdMeEMe dt

 

Les\\ ’ P\ ark LE ayssec tS nod owt 2
ie Cia wt civil Suck anc Wy Dishack Court
SAS Mea bee Sng schodle anck orders ee
Clara ikl ancl ATL Vic Delandets Uv ck
AS Wine A Condo Ascovees Plat is ov the
Sore Ke volt be request’ \eoue of coord
Vo amend KS Carne lata o \rmadken Wis

C80 -cv-EPEMDHE BSS men YE oF1¥20 Deets speed as
0.G5.W.4z10

A ddkiane| De vend abs .« rdsayirall ) Ory Nee
Uiscovem W canngle red Delend eck wrillaess Ge
Summrory SY Agent adi earns Warde Pranri et

\ncs Feld be shkeke A Clem. How ever) Hee
recom, He video onc Me Vahelidy of Wa
Checumn Yenc S$ Sora chs Mas Feeley of
Plakifts case voill cleeH domonstoake Vick
Na Debendeks diced oe andiceskh, Carre \idola
under A clear cob Vdtebon of Planks
consti bu banal yah Se \be Tren of ehassive
ond dead S Fore aw VR ce ikicel inquiry WS {ak
SUNN es Co “yuk wernt Ws onky Aogmadei ek Wren,
Yu preadsans.. depositions , ONS wrers te inkeoastocts
OnRA GamMASIERS OM Fike , Ve other volt

AK davits , iC ony Shed ot Vere sy wo
ning VoSot Of Prok enol Teck tnd Woh

Movi Par YS enh ded Ao FY “ye ok

AS Be wdter of “lan, Wows eo eradosdrick wet

iN eRe Wa Conn leker eceacd in Wien \sght
mast Tawra Yo Ma Nan = Moving Pocky \6 fou)
WWrere ete Acocks Genuine “es ues of pnchirie|
Po ond Ve enon packs WS wok enh Bed
es od pa \e OS w& Meter ot \awds, Calobex rp,
vw. CooXeetT , UT OS, B17, 323, lol S. Ch. 22548,
A Lid ZL. 2s. C1486), The men -moverk ont
Clo more ncn Simply Sled Wack “Wee

CASE SiR qusAS22MR Deswnent dailedAIWAO Rage 1Ack26° +
04.5.1 Kell ;
Seeakic tere Massadtan Maoh Vee RR a tnving

VSS ue tec Veewo QoeokA Matssoshh'irn ce -

“Indus CG, vo. Ceanitn Le Cor) 2475 OS oH,
S&e-$7 |Ooe S.Ct, ISYe, >) Lé€d 2b 538 Cia),
Only Dis shea Ore, Laks HAet newt oklenk as
Orcame oF Me souk under the bpsitinie Ved wo
Dogar ky Preciuds Mn entry ol Sam mony “pdgerent
Ancleason V- Liverby Lebbly Unc. 4770.8, 242% 248,
je S. ch 2ZsogT AL L. CA ZL Zor Crake) Vhs Ye
Stunding CAs Yasenny and locating et Plank
when We “Totaly oF We esidtaw Cheadle
doewmenSkcales Vek when Prenat WOES amg kel)
Subdued Nha Debrdats diel an eck eck

rae onl, vent ol gd® Wore dono je Aeseriph yen,
| ee Non all pra crouisles cand SacliSccalley
cated haem +87 Plaatifl to “ne SLi Me corny

Seda mvat YS nok Wace avvkekd vot con Wa Debedart
Clem qualiG ad immensity,

©, P\AWITICE’s Fi UADEQUATE MEDICAL CARE
Since we Stuncing ond Vesting ard

DONG. oho oan of Pl aaric \L Defend ls

on Mek. 30, 2320, AL P\entitt \ASS na daly

Suffured Pom Severe ehy neal bry be is Also

SkEeciog Croan mweeabal diskeesS ond cana s\

Ere 620.08%a22GyFOR9 DodiPreni TANTO HAY of fee col

 
0.0.5. N.L49

Core |e Vined, neck | Shoulders | hie onck
Beele Spacialists WlaChudiin An tay SQe cial wre
Moreover , psychologist ond osy Clriatayt Ge
omobione\ Noknoss. DV aralrtt Was Cad qradice|
re oes ok ber ered ce\ oot Pee Nn sca \
a crunk el demagp the Crernre ane Susbee,
Carla AS Simgy Rok Rovio ad to amecala.,5
Such. S@Were oredi cal problms. A Sinn pe rewieed
of Plankels medical cececcds worl) cleat
owe ns} he iN adsqucle peedicel Cace, oO
eri eure Wi Cocrmnte Dees Crone Wo Sewage
eechine les Dela dends We aw Krad Te AM
4 Lote : ol Bo pve ken onc Asoria qa.
woe . AS Samet pont; Cus ay Ma VA SY or
of Mis call sky, Plank will law ‘eo
Cue A mckton OP Ler mond To A kedvre\
Doc Uhy Vo where Yen woh eRe, Adequate
w, a.
ngscled Care Um aA adegu ake \eaud \eewmy

WHEE FokRE ee Ai Ve Phe AS Lhelrad
Aleose , V\ eanr t AS CRouesy ine nach Ya Disivick
Couck aw acch Sis | Oa , OOO Soave emrentsd .

é

Case 6:20-cv-03220-MDH Document1 Filed 07/14/20 Page 19 of 28
0.5 Se W. Mi-13
Joly id ._—, 2020,

bi 0: apnea
CREESRY ROGIN Son

Case 6:20-cv-03220-MDH Document1 Filed 07/14/20 Page 20 of 28
VI.

Vil.

Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state
what medical treatment, if any, you required and did or did not receive.

(loy Sion 1a Let j VICK
bon u cluac, ta |
2 oe
= Sa yct ce. | Kee TM =A \-
Ain Yecdle lava.

Ul of Hace Weed nnd Emolhenal Aes
Lice) A Pasuciol G1 Cok Comanes.

"

 

 

 

 

 

 

Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any
cases or statutes. If requesting money damages, include the amounts of any actual damages
and/or punitive damages claimed for the acts alleged. Explain the basis for these claims.

5, 200, CoO 1) ACLU and Quin Wve Seance S

/ LOL
AS byl KS Oran cological clounageS

  

 

 

 

 

Exhaustion of Administrative Remedies Administrative Procedures

The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), requires that “[njo action
shall be brought with respect to prison conditions under section 1983 of this title, or any other
Federal law, by a prisoner confined in any jail, prison, or other correctional facility until such
administrative remedies as are available are exhausted.”

Administrative remedies are also known as grievance procedures. Your case may be
dismissed if you have not exhausted your administrative remedies.

6

Case 6:20-cv-03220-MDH Document1 Filed 07/14/20 Page 21 of 28
A. Did your claim(s) arise while you were confined in a jail, prison, or other correctional
facility?

| , Yes
4 No

If yes, name the jail, prison, or other correctional facility where you were confined at
the time of the events giving rise to your claim(s).

 

 

 

B. Does the jail, prison, or other correctional facility where your claim(s) arose have a
grievance procedure?

[A Yes
EC] No
Do not know

Cc. Does the grievance procedure at the jail, prison, or other correctional facility where
your claim(s) arose cover some or all of your claims?

|_| Yes
| | Oo
Do not know

If yes, which claim(s)?

 

 

 

D. Did you file a grievance in the jail, prison, or other correctional facility where your
claim(s) arose concerning the facts relating to this complaint?

Yes

aw

7

Case 6:20-cv-03220-MDH Document1 Filed 07/14/20 Page 22 of 28
Ifno, did you file a grievance about the events described in this complaint at any other
jail, prison, or other correctional facility?

ae

E, If you did file a grievance:

I. Where did you file the grievance?

od Dodlic ONE

 

 

 

 

2. What did you claim in your grievance? (Attach a copy of your grievance, if
available)

Non AodicaWEe

 

 

 

3. What was the result, if any? (Attach a copy of any written response to your
grievance, if available)

Dow Qooicahe

 

 

 

 

4. What steps, if any, did you take to appeal that decision? Is the grievance
process completed? If not, explain why not. (Describe all efforts to appeal to
the highest level of the grievance process.)

ow Aophcante.

 

 

 

 

8

Case 6:20-cv-03220-MDH Document1 Filed 07/14/20 Page 23 of 28
F If you did not file a grievance:

i. If there are any reasons why you did not file a grievance, state them here:

 

 

2. If you did not file a grievance but you did inform officials of your claim, state
who you informed, when and how, and their response, if any:

ON AMC AAE:

 

 

 

G. Please set forth any additional information that is relevant to the exhaustion of your
administrative remedies.

Non Aopic sole

(Note: You may attach as exhibits to this complaint any documents related to the
exhaustion of your administrative remedies.)

 

 

 

VIII. Previous Lawsuits

The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court
without paying the filing fee if that prisoner has “on three or more prior occasions, while
incarcerated or detained in any facility, brought an action or appeal in a court of the United
States that was dismissed on the grounds that it is frivolous, malicious, or fails to state a claim
upon which relief may be granted, unless the prisoner is under imminent danger of serious
physical injury.” 28 U.S.C. § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes
rule”?

a
[A no

9

Case 6:20-cv-03220-MDH Document1 Filed 07/14/20 Page 24 of 28
If so, state which court dismissed your case, when this occurred, and attach a copy of the
order if possible.

Don Ono calle

 

A. Have you filed other lawsuits in state or federal court dealing with the same facts
involved in this action?

| Yes
[7 No
B. If your answer to A is yes, describe each lawsuit by answering questions 1 through 7

below. (if there is more than one lawsuit, describe the additional lawsuits on another
page, using the same format.)

1. Parties to the previous lawsuit

Plaintiffs) VOW ANN CONE

Defendant(s)

 

 

2. Court (if federal court, name the district; if state court, name the county and
State)

Dow Bodcahe
3. Docket or index number

Don enh cane

4. Name of Judge assigned to your case

Nod Arplic aie

5. Approximate date of filing lawsuit
Md Add .c AME
6. Is the case still pending?

a

If no, give the approximate date of disposition. Qod Ooh

 

10

Case 6:20-cv-03220-MDH Document1 Filed 07/14/20 Page 25 of 28
7. What was the result of the case? (For example: Was the case dismissed? Was
judgment entered in your favor? Was the case appealed?)

Non Amhicaale

C. Have you filed other lawsuits in state or federal court otherwise relating to the
conditions of your imprisonment?

I Yes
ry xo
D, If your answer to C is yes, describe each lawsuit by answering questions 1 through 7

below. (if there is more than one lawsuit, describe the additional lawsuits on another
page, using the same format.)

 

 

 

 

 

1. Parties to the previous lawsuit
Plaintitasy) VY \OX) Ag caine
Defendant(s)
2, Court (if federal court, name the district; if state court, name the county and
State)
Don Dooncame
3. Docket or index number

Ao AonacMae
4. Name of Judge assigned to your case
NOS Boo c Aohe

5. Approximate date of filing lawsuit

ASA BoM cAdke

6. Is the case still pending?

 

Yes
ra No (if no, give the approximate date of disposition):
OV \CaOte

11

Case 6:20-cv-03220-MDH Document1 Filed 07/14/20 Page 26 of 28
7. What was the result of the case? (For example: Was the case dismissed?
Wasjudgment entered in your favor? Was the case appealed?)

Don Ari cAMe,

Certification and Closing

 

 

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost
of litigation; (2) is supported by existing law or by a nonfrivolous argument for extending,
modifying, or reversing existing law; (3) the factual contentions have evidentiary support or, if
specifically so identified, will likely have evidentiary support after a reasonable opportunity
for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

I agree to provide the Clerk’s Office with any changes to my address where case-related
papers may be served. I understand that my failure to keep a current address on file with the
Clerk’s Office may result in the dismissal of my case.

Date of signing: . Yalu, 202

  
   

 

    
  
  
 

    
 

 

 

  

Signature of Plaintiff Qt pang VW EE
Printed Name of Plaintiff \AQECCRISS\. Yes
Prison Identification # \ his)

Prison Address

City State Zip Code

12

Case 6:20-cv-03220-MDH Document1 Filed 07/14/20 Page 27 of 28
CAEL TIO KY Wo KORN EX YN TO (Os)
(een. Coit u Sushoe Ceoeze
ISG OW Bao lle

AHOLCCHE A, MO. GSS

 

RECD JUL 14 2020

/20 Page 288

 

-
\
\
ce
ao
Kop
v
©.
=
&
ie

220-MDH

LaNOd LL “FF ORT!

©
47
Daler os
ee |
CS ois
XS
iA

 

LEGAL MAIL

 opfabse'2accvn

 

hn
u
~
